          Case 1:20-cv-01254-LJL Document 20
                                          19 Filed 11/16/20 Page 1 of 2

                               PHILIP J. DINHOFER, LLC
                                           ATTORNEYS AT LAW
                                      77 N. CENTRE AVE. - SUITE 311
                                      ROCKVILLE CENTRE, NY 11570
                                             TEL: 516-678-3500
                                             FAX: 516-678-4235
                                    E-MAIL: PJDLLC2806@YAHOO.COM


                                        November 16, 2020

VIA ECF
                                         REQUEST DENIED.
                                         The Status Conference scheduled for November 18,
Hon. Lewis J. Liman
                                         2020 at 3:00PM will proceed remotely by telephone.
United States District Judge
                                         The parties are directed to dial into the Court’s
United States Courthouse
                                         teleconference line at 888-251-2909 and use access
500 Pearl Street
New York, NY 10007                       code 2123101. The Court will discuss the trial date at
                                         the conference.
Re:    Batista v. MTA                               11/16/2020
       20 Civ. 1254 (LJL)(SDA)

Dear Judge Liman:

For my own personal medical reasons it is necessary for me to request an adjournment of this
Wednesday’s (11/18/2020) in person conference at 3 PM and the trial presently scheduled for the
week of December 21, 2020.

For the past few months I have been complaining to my wife that I am unable to see and that I
read with great difficulty, but still everything I look at is hazy, foggy, blurry and/or distorted, no
matter how large/small it is. Lights and lighted surfaces cause further haze and/or halo’s. I have
to enlarge print on my computer monitor in order to read/type, but find that this results in severe
headaches after a short while, so I am limited to only a few minutes at a time.

At first we thought this may be an unwanted but known side effect of certain medication I had
been taking and in that regard I have been safely and gradually tapering down my dosage just as
I had built it up in the original instance. When that failed to effect any cure of the problem, late
last week I saw two different eye doctors on an emergency basis and learned from both of them
that I have bilateral cataracts that are in need of surgical removal. I am advised by the eye doctor
whom I prefer does my surgery, that at present the earliest he will be able to schedule my first
eye for surgery is in early January, and that he will then do my other eye the following month.
Because of my visual problems the doctor has advised me to limit daytime driving to local
driving of no more than 5 miles from home, and that I should avoid driving in the dark.

In view of the foregoing, I am constrained to request an adjournment of this Wednesday’s
(11/18/2020) in person conference at 3 PM and the trial presently scheduled for the week of
December 21, 2020. I am neither capable of doing all the reading/writing necessary to properly
prepare my file, exhibits or other such court documents, no less see sufficiently well enough to
safely conduct a trial at this time. Nor am I able to safely drive from my home in Merrick, NY to
Manhattan where the Courthouse is located. Following my second eye operation, once my
doctor advises that I may safely resume my normal daily activities, I will be in contact with the
Court to reschedule all the foregoing.
          Case 1:20-cv-01254-LJL Document 20
                                          19 Filed 11/16/20 Page 2 of 2

Hon. Lewis J. Liman                                                                       Page 2
November 16, 2020



I have spoken with Helene Hectkopf, Esq., attorney for defendant, who consents to this
application.

Thanking the Court in advance for its anticipated courtesy and cooperation with regard to this
personal medical matter.

Respectfully yours,


Philip J. Dinhofer
PHILIP J. DINHOFER
PJD/dd
cc:    Helene Hechtkopf, Esq.
       (Via ECF)
